DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
	The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract is outside the range of 50 to 150 words in length.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.

Claim 15 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se.  A claim directed toward a non-transitory computer-readable medium having the program encoded thereon establishes a sufficient functional relationship between the program and a computer so as to remove it from the realm of “program per se”.  Hence, adding the limitation of “stored on a non-transitory computer-readable medium” would resolve this issue.

Claim Objections
Claim 15 is objected to because of the following informalities: 
In claim 15, line 3, “Claim 14” should be “Claim 11”
Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (US 20160191158) and in view of Aoyama et al. (US 20160191158 ~ Embodiment 12; herein after “Aoyama-E12”).

	Regarding claim 1, Aoyama teaches (Currently Amended) a device (Aoyama: i.e. receiver 1210a, 1210b – figs. 309, 310a) for image based services (Aoyama: i.e. visible light recognition process, visible light communication, barcode recognition 1212a, image recognition 1212c – figs. 309, 310A, paras. 1961-1962, 1972) comprising: 
	a camera (Aoyama: i.e. image input unit 1211 – figs. 309, 310A) for capturing an image (Aoyama: i.e. image input unit 1211 includes an image sensor for imaging – para. 1960) by capturing a repetitive series of a set of frames (Aoyama: i.e. frame 1-6 – figs. 309, 310A); wherein the camera comprises 
	a first group of camera settings (Aoyama: i.e. high shutter speed, low shutter speed – figs. 309, 310A) associated with detecting Visible Light Communication (Aoyama: i.e. high shutter speed, visible light recognition process, visible light communication – paras. 1956, 1960, 1971) and 
	a second group of camera settings (Aoyama: i.e. high shutter speed, low shutter speed – figs. 309, 310A) not associated with detecting Visible Light Communication (Aoyama: i.e. normal imaging mode – paras. 1960, 1971); wherein said set of frames comprises 
a first subset of frames (Aoyama: i.e. even-numbered, odd-numbered – paras. 1960, 1971) and a second subset of frames (Aoyama: i.e. even-numbered frames 2, 4, 6, odd-numbered frames 1, 3, 5 – figs. 309, 310A, paras. 1960, 1971), wherein each subset comprises at least one frame (Aoyama: i.e. even-numbered frames 2, 4, 6, odd-numbered frames 1, 3, 5 – figs. 309, 310A, paras. 1960, 1971); 
a processor (Aoyama: i.e. processing on barcode 1212, processing on visible light, barcode and visible light identifying unit 1212, barcode recognition unit 1212a, visible light recognition unit 1212b – figs. 309, 310A, para. 1961) configured to 
	(i) switch the camera periodically between the first group of camera settings and the second group of camera settings (Aoyama: i.e. image input unit 1211 switches the shutter speed to a high speed for an odd-numbered frame and switches the shutter speed to a low speed for an even-numbered frame – figs. 309, 310A, paras. 1960, 1971) for capturing the image by capturing each first subset of frames of the repetitive series of the set of frames with the first group of camera settings and each second subset of frames of the repetitive series of the set of frames with the second group of camera settings (Aoyama: figs. 309, 310A); 
	(ii) enable image based services based on at least one frame of the first subset of frames and/or at least one frame of the second subset of frames (Aoyama: i.e. barcode recognition 1212a, image recognition 1212c – figs. 309, 310A, paras. 1961-1962, 1972); wherein 
	said first subset of frames comprises a first number of frames (Aoyama: i.e. even-numbered frames 2, 4, 6, odd-numbered frames 1, 3, 5 – figs. 309, 310A, paras. 1960, 1971) and said second subset of frames comprises a second number of frames (Aoyama: i.e. even-numbered frames 2, 4, 6, odd-numbered frames 1, 3, 5 – figs. 309, 310A, paras. 1960, 1971); wherein the processor is further configured to… 
	based on a characteristic detected in the image (Aoyama: i.e. barcode, bright line – para. 1961) and/or based on a sensor input to the device (Aoyama: i.e. whether or not a barcode appears, or a bright line appears, in an image obtained by the image input unit 1211 – para. 1961).  

	However, Aoyama does not teach increase or decrease said first number of frames and/or said second number frames.

Also in the same field of endeavor, Aoyama et al. (US 20160191158 ~ Embodiment 12; herein after “Aoyama-E12”) discloses the following claim limitations:
	      increase or decrease said first number of frames and/or said second number frames (Aoyama-E12: temporal ratio - fig. 267, para. 1728)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to use Transmitting System, as disclosed by Aoyama, and further incorporate increase or decrease said first number of frames and/or said second number frames, as taught by Aoyama-E12, for the benefit of a receiver switching the imaging mode between a normal imaging mode and a visible light imaging mode for each frame (Aoyama-E12: para. 1275).

	Regarding claim 2, Aoyama and Aoyama-E12 teach (Currently Amended) the device according to claim 1, wherein 
	the characteristic is one of: a facial feature, a luminaire, a light source, a movement of an object, a gesture, a person, an emotion, a contour, an edge, a shape (Aoyama: i.e. barcode, bright line – para. 1961), a code, or a location indicator.  
3
(Currently Amended) the device according to claim 1 wherein
	the sensor input is one of: a velocity of the device, an acceleration of the device, a rotation of the device, an intensity of light detected by the device (Aoyama: i.e. image sensor – paras. 1960, 1971), a color of light detected by the device, an audio signal, or a detected position.  

	Regarding claim 10, Aoyama and Aoyama-E12 teach (Currently Amended) the device according to claim 1, wherein 
	said first subset of frames and said second subset of frames comprise an equal number of frames (Aoyama: i.e. even-numbered frames 2, 4, 6, odd-numbered frames 1, 3, 5 – figs. 309, 310A, paras. 1960, 1971).

Regarding claim 11, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise.

Regarding claim 12, the claim(s) recites analogous limitations to claim(s) 2 above, and is/are therefore rejected on the same premise.

Regarding claim 13, the claim(s) recites analogous limitations to claim(s) 3 above, and is/are therefore rejected on the same premise.

Regarding claim 15, the claim(s) recites analogous limitations to claim(s) 11 above, and is/are therefore rejected on the same premise.

Allowable Subject Matter
Claims 4-9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided the specificaiton, 101, and claim objections issues are resolve.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is 571-270-1049 and the fax phone number is (571)270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        07/29/2021